Bao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by tbe undersigned, subject to tbe approval of tbe Court:
1. That the merchandise subject to tbe present appeal for reappraisement consisted of hardboard manufactured by Svenska Cellulosa in Sweden and exported from Sweden,
2. That tbe Secretary of tbe Treasury issued a finding of dumping on August 26, 1954, published in 89 TD 197, TD 53567, made pursuant to tbe Antidumping Act of 1921 (19 USC 160 et seq.) directed to, inter alia, hardboard manufactured by Svenska Cellulosa; and that tbe finding of dumping as applicable to Svenska Cellulosa was revoked August 17, 1956, TD 54168,
3. That the merchandise subject to tbe present appeal was ordered by, shipped to, and imported by Plaintiff herein, Elof Hansson, Inc., during 1959.
4. That tbe said merchandise was erroneously appraised under tbe provisions of tbe Antidumping Act of 1921,
5. That tbe correct basis of appraisment is Section 402a of tbe Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956; and tbe correct appraised value is tbe value found by tbe Appraiser under said Section 402a.
6. That said appeal is submitted for decision upon this stipulation.
Upon the agreed facts, I find that the merchandise covered by this appeal for reappraisement is not subject to the provisions of the Anti-dumping Act of 1921, and that the value found by the appraiser within the provisions of section 402a of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper value of said merchandise.
Judgment will be entered accordingly.